M’Girk, C. J.,
delivered the opinion of the Court.
This was an action of debt, brought on an administrator’s bond, given to Thomas Oliver, former Judge of Probaté for the county of Ste. Genevieve. There was a general demurrer to the declaration, and the demurrer was, by the Circuit Court, sustained, and judgment for defendants; to reverse which the cause is brought here. The assignment of errors is general. On the argument two objections were made to the declaration. The first is, that Oliver now being out of office, and that office abolished, could not sue; the second is, that the breach was not well assigned. We think the breach assigned is well enough ; and as to the first objection, it resolves itself into this: that if Oliver cannot sue, no one can. At the time' this bond was made, the law required it to be taken to the Judge of Probate, and his successor in office. This law has been long repealed, and there is no successor. The law made the Judge of Probate the trustee, and in him the legal right to sue vested.; The repeal of thg law does not divest the right, and in this point of view the action was well brought. It was also insisted that this action should have been brought to the use of all the representatives, jointly. The statute settles this question: it gives any parly who may be interested, a right to sue on the bond. It does not mean by the word party, all peisons interested; but means that any one person may sue and recover according to his right, though others might never choose to sue, so that the declaration is right in this particular also. The judgment of the Circuit Court is reversed with costs, and the cause remanded to that Court, and the demurrer ordered .to be overruled; and the Court to proceed under the statute to ascertain the damage,